DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 12/19/2017.
This action is in response to arguments and/or remarks filed on 05/13/2021. In the current amendments, claims 1, 3, 6, 8, 10-11, 14 and 16-20 have been amended. Claims 1-20 are pending and have been examined. 
In response to arguments and/or remarks filed on 05/13/2021, the drawing objections made in the previous Office Action have been withdrawn.
In response to arguments and/or remarks filed on 05/13/2021, the 35 U.S.C 112(b) rejections made in the previous Office Action have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method of problem solving via a quantum annealer, the method comprising: for a set of a number NREADS of nucleic acid reads r, for each nucleic acid read in the set of nucleic acid reads r, finding all other nucleic acid reads in the set of nucleic acid reads that have at least a defined number of base pairs at one end of the other nucleic acid read in common with the defined number of base SEQ. 
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly:
“the problem graph has a respective edge that extends from a node ri in one row to a node rj in a next row in the problem graph; for each column of the problem graph, asserting a first constraint that either one node or zero nodes in the column are in a ground state; for each row of the problem graph, asserting a second constraint that exactly one node in the row is in the ground state; causing the problem graph to be embedded in a hardware graph of the quantum annealer along with the first and the second constraints; and receiving a result from the quantum annealer after at least one evolution with the problem graph embedded in the hardware graph of the quantum annealer along with the first and the second constraints”. 
 
Claims 10-20 are allowed and the reasons for allowance were previously stated in the previous Office Action dated 03/10/2021. 

The closest prior arts of record are the following:
Venturelli et al. (“Quantum Annealing Implementation of Job-Shop Scheduling”) teaches formulating the problem as a time-indexed quadratic unconstrained binary optimization problem, several pre-processing and graph embedding strategies are employed to compile optimally parametrized families of the JSP for 
Roy (US 2014/0250288) teaches systems and methods allow formulation of embeddings of problems via targeted hardware (e.g., particular quantum processor).
Choi et al. (“Minor-embedding in adiabatic quantum computation: I. The parameter setting problem”) teaches NP-hard quadratic unconstrained binary optimization (QUBO)problem on a graph can be solved using an adiabatic quantum computer that implements an Ising spin-1/2 Hamiltonian, by reduction through minor-embedding of G in the quantum hardware graph. 
Teller et al. (“Functional nucleic acid nanostructures and DNA machines”) teaches the use of the information encoded in the base sequence of nucleic acids to develop DNA-based machines. While the external triggering of machine-like functions of supramolecular DNA nanostructures seems as an intellectual challenge at first glance, such systems may find important future applications in nanomedicine, specifically in diagnosis and therapeutics.
Ibrahim et al. (“Solving Unconstraint Assignment Problem by a Molecular-Based Computing Algorithm”) teaches a DNA-based computing algorithm for solving unconstraint assignment problem is presented. It is shown that the proposed algorithm uses almost the same laboratory- operations as for an instance of Hamiltonian Path Problem (HPP) of a graph.


	The closest reference of record are Roy and Teller. Roy discloses a method formulation of embedding of problems via quantum processor. The problem in Roy is forming a problem graph having number of decision variable and target processor. Para [0027] discloses “The problem graph may be a quadratic unconstrained binary optimization (QUBO) graph, the target processor may be at least one quantum processor that includes a plurality of qubits and a plurality of couplers, the couplers selectively operable to couple selected ones of the qubits to one another, and may further include embedding the QUBO graph onto the quantum processor.” However, Roy does not teach forming a problem graph that reads DNA sequences and specifically asserting a second constraint that exactly one node in the row is in the ground state as required by independent claim 1. 
Teller discloses information encoding in the base sequence of DNA. Pg. 382 of Teller discloses sensing with DNA machines that involves sensing molecular beacons of nucleic acids which are primarily used for detecting DNA where the binding of a target nucleic acid to the single-stranded loop domain opens. However, Teller does not teach forming a problem graph that reads DNA sequences and specifically asserting a second constraint that exactly one node in the row is in the ground state as required by independent claim 1.
	Claims 2-9 are allowed for dependency of independent claim 1. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.M./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126